 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

 

NEMEROFF LAW FIRM, PC

R. Scott Marshall, Esq. (Pro Hac Vice Application
forthcoming)
Email:scottmarshall@nemerofflaw.com

Rick Nemeroff, Esq. (Pro Hac Vice Application
forthcoming)

Email: ricknemeroff@nemerofflaw.com

Barrett Naman, Esq. (Pro Hac Vice Application
forthcoming)

Email: barrettnaman@nemerofflaw.com

Kelly Koehler, Esq. (Pro Hac Vice Application
forthcoming)

Email: kellykoehler@ nemerofflaw.com

12720 Hillcrest Road, Suite 700

Dallas, TX 75230

Telephone: (214) 774-2258

Fax: (214) 393-7897

Attorneys for Plaintiff

SZAFERMAN, LAKIND,
BLUMSTEIN & BLADER, P.C.

Arnold C. Lakind. Esq.

Robert E. Lytle, Esq.

101 Grovers Mill Road, Suite 200

Lawrenceville, N.J. 08648

Email: ALakind@szaferman.com

RLytle@szaferman.com

Telephone: (609) 275-0400

Fax: (609) 275-4511

Attorneys for Plaintiff

 

In Re:
Imerys Talc America, Inc.

 

 

SOPHIA VIDALIER,
Plaintiff,

Vv.

CYPRUS AMAX MINERALS COMPANY (sued
individually, doing business as, and as successor to
AMERICAN TALC COMPANY,
METROPOLITAN TALC CoO. INC. and CHARLES
MATHIEU INC. and SIERRA TALC COMPANY

 

 

Case No. 19-01227-KCF
Lead Case No: 19-10289-LSS
Chapter 11

Hearing Date: June 4, 2019
Judge:

Hon. Kathryn C. Ferguson, Chief
Judge
 

 

and UNITED TALC COMPANY);

IMERYS TALC AMERICA, INC. (sued
individually and as successor-in-interest to
LUZENAC AMERICA, INC. successor-in-interest to
CYPRUS INDUSTRIAL MINERALS COMPANY
and WINDSOR MINERALS, INC. and
METROPOLITAN TALC CO. INC.);

JOHNSON & JOHNSON;

JOHNSON & JOHNSON CONSUMER INC., a
subsidiary of JOHNSON & JOHNSON;

JOHN DOE CORPORATIONS 1-50 (fictitious).

 

Defendants.

 

Adjournment Request

I, Arnold C. Lakind, Esq.,
am the attorney for: Sophia Vidalier,

O am self represented,
and request an adjournment of the following hearing for the reason set forth below.

Matter: Sophia Vidalier v. Cyprus Amax Minerals Company, et al., Case No. 19-
01227-KCF

Current hearing date and time: June 4, 2019; 10:00 A.M.

New date requested: June 18, 2019; 10:00 A.M.

Reason for adjournment request: Due to the unavailability of Plaintiffs’ counsel, we
request the court’s permission to carry the motions to remand filed in the following cases
from June 6" to June 18": Vidalier v. J&J (Case No. 19-01227), Johnson v. J&J (Case

No. 19-01335) and.Kelley-Stramer v. J&J (Case No. 19-01223) A separate adjournment
request form is being filed with the court for each case.

Consent to adjournment:

I have the consent of all parties. 1 I do not have the consent of all parties (explain
below):
I certify under penalty of perjury that the foregoing is true.

Date: May 28, 2019 s/ Arnold C. Lakind
Signature

COURT USE ONLY:

The request for adjournment is:

C] Granted New hearing date: [] Peremptory
(] Granted over objection(s) New hearing date: LJ Peremptory
[] Denied

IMPORTANT: If your request is granted, you must notify

interested parties who are not electronic filers of the new hearing

date.
